Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Tidemann et al. for the "DISTRIBUTED SERVICE CHAIN ACROSS MULTIPLE CLOUDS" filed 10/03/2021 has been examined.  This application is a continuation of 16/668,485, filed 10/30/2019, now U.S. Patent #11,140,218.  The preliminary amendment filed 10/03/2021 has been entered and made of record.  Claims 21-40 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#16/430,229 noted on page 1, under the “claim benefit to prior application” need to be updated.  This application is now US Patent#11,140,218.  Appropriate correction is required. 
Claim Objections
4.         Claim 30 is objected to because of the following informalities: On line 1: “The method of claim 31…” should change to “The method of claim 21…”.		
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.        Claims 21, 24-31, 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foo et al. (US#2015/0156035) in view of Bryson et al. (US#2010/0100616).  
Regarding claim 21, the references disclose a system and method for a dynamic service switching on data messages in a network environment, according to the essential features of the claims.  Foo et al. (U#2015/0156035) discloses a method for performing services on a data message in a first data center (see Fig. 7A) comprising: identifying, for the data message, a service chain comprising a set of two or more services to perform on the data message (para [0005]-[0007] & [0035] plus: step 702 for classify the inbound data flow); and a service path comprising a plurality of service machines in first and second datacenters for performing the services of the service chain (Figs. 1 & 7A; para [0005]-[0007] & [0035]); using a first service machine executing in the first datacenter to perform a first service in the identified service chain (Fig. 7A: step 704 for mapping the classification to a tag representing the class, type, or group of the data flow and that representing the sequence of services associated with the flow type); using a service forwarding proxy to encapsulate the data message with an encapsulating header , to store in the encapsulating header an identifier that identifies the service path in the second datacenter (see Fig. 6; para [0034]); and to forward the encapsulated data message to a second datacenter for processing by a second machine to perform a second service in the identified service chain (Fig. 2; para [0021]-[0025] & Fig. 7A: step 706: encapsulate the data flow and route the data flow to a specific encapsulation tunnel or mechanism based on the classification and/or tag & step 712: forward the encapsulated data flow through an existing encapsulation tunnel).
However, Foo does not disclose expressly wherein the encapsulation header based on service policy on the data message.  In the same field of endeavor, Bryson et al. (US#2010/0100616) teach in Fig. 3 a flow diagram illustrated the controlling traffic between different entities on a network, in which tunnel packet received from step 114 and which has been subject to recursive packet processing can be associated at each recursive step with a logical zone. This allows policing of packets within multiple levels of tunnel encapsulation according to policy--each layer of tunnel encapsulation is policed individually (para [0138] plus: encapsulation header mechanism based on service policy).
Regarding claim 24, the reference further teach wherein after identifying the service chain, forwarding the data message to a service forwarding element to forward the data message to the first service machine, said service forwarding element forwarding the data message to the first service machine without encapsulating the data message (Foo et al.: see Figs. 2-3; para [0022]-[0024]).
Regarding claim 25, the reference further teach wherein the service forwarding element uses a first type of forwarding to forward the data message to each service machine in the first datacenter, while the service forwarding proxy uses a different, second type of forwarding to forward the data message from the first datacenter to the second datacenter (Foo et al.: see Fig. 2; para [0021]-[0024] & [0026]-[0031]).
Regarding claim 26, the reference further teach wherein selecting, for each service in the identified service chain, a service machine for performing the service (Foo et al.: see Fig. 1; para [0005]-[0007] & [0019]-[0020]).
Regarding claim 27, the reference further teach wherein the identifier is a service path identifier, and specifying the service path ID that uniquely identifies the service path in both the first and second datacenters (Foo et al.: see Figs. 1 & 7A; para [0005]-[0007] & [0035] plus).
Regarding claim 28, the reference further teach wherein the first and second datacenters are part of two different public clouds, the service forwarding proxy is a cross-cloud forwarding proxy, and the service path ID uniquely identifies the servic3e path in both public clouds (Foo et al.: see Figs. 1 & 7A; para [0005]-[0007] & [0035] plus).  
Regarding claim 30, the reference further teach wherein the service forwarding proxy forwards data messages associated with a plurality of service chains to the second datacenter, and processes data messages received from the second datacenter for the plurality of service chains (Foo et al: see Figs. 2, 6; para [0021]-[0025] & para [0034]).
Regarding claims 31, 34-40, these claims differ from claimed of Foo et al. (U#2015/0156035) in view of Bryson et al. (US#2010/0100616) in that the claims recited a computer program product for performing the same basis of steps and methods of the prior arts as discussed in the rejection of claims 21, 24-30 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Foo in view of Bryson for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for distribute data messages in the datacenter between different application & service layers, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently providing a dynamic service switching in a network communication, and would have applied Bryson’s teaching of the controlling traffic between different entities on a network utilizing encapsulation mechanism based on service policy into Foo' s altering a logical flow of data packets in a network to accommodate network services.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Bryson’s method and apparatus for controlling traffic between different entities on a network into Foo's Method and System for Creating Software Defined Ordered Service Patterns in a Communications Network with the motivation being to provide a method and system for service switching using service tags.
Allowable Subject Matter
8.	Claims 22, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claims 23, 33 depend on the objected claims above.
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein using a third service machine executing in the first datacenter to perform a third service in the identified service chain after the first service but before the second service, wherein the service forwarding proxy forwards the encapsulated data message to the second datacenter after the third service is performed, as specifically recited in the claims.
Double Patenting

10.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

11.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

12.	Claims 21-40 of the present application Serial No. 17/492,626 (hereinafter Application ‘626) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,140,218 (hereinafter patent ‘218) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment. The language of the two claims is substantially identical and is equivalent in functioning. All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language. Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.
With respect to the specific limitations, claims 1-20 of patent ‘218 are equivalent to the combination from pending claims 21-40 of Application 626 for facilitating dynamic service switching on data messages in a network environment.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Ni (US#10,250,501) shows the service packet forwarding method and apparatus.
The Kumar et al. (US#10,284,390) show the techniques for efficient service chain tics.
The Boutros et al. (US#10,659,252) shows specifying and utilizing paths through a network.
The Boutros et al. (US#10,805,181) shows service operation chaining.
The Cherian et al. (US#9,419,897) shows methods and systems for providing multi-tenancy support for single root I/O virtualization.
The Hu et al. (US#2020/0358696) shows method and device for interworking between service function chain domains.
The Previdi et al. (US#9,749,229) shows forwarding packets with encapsulated service chain headers.
The Salgueiro et al. (US#10,547,692) shows adding cloud service provider, cloud service, and cloud tenant awareness to network service chains. 
The Guichard et al. (US#2016/0119226) show transparent network service header path proxies. 
The Jain et al. (US#10,693,782) shows method and system for service switching using service tags.
The Jiang et al. (US#10,135,636) shows method for generating forwarding information, controller, and service forwarding entity.
The Kumar et al. (US#10,084,703) is cited to show the infrastructure exclusive service forwarding.
The Kumar et al. (US#10,237,379) is cited to show the high efficiency service chaining with agentless service nodes.
The Kumar et al. (US#9,407,540) is cited to show the distributed service chaining in a network environment.
The Kumar et al. (US#10,812,378) is cited to show the system and method for improved service chaining.
The Dunbar et al. (US#9,660,905) is cited to show the service chain policy for distributed gateways in virtual overlay networks.

14.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
10/18/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477